     Case 2:21-cv-00826-KJM-DMC Document 19 Filed 08/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCISCO MERINO,                                 No. 2:21-CV-0826-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    VIVIAN VUONG,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 17, for an extension of

19   time to file a first amended complaint. Good cause appearing therefor, Plaintiff’s motion is

20   granted. Plaintiff’s first amended complaint filed on August 2, 2021, is deemed timely. The

21   sufficiency of Plaintiff’s first amended complaint will be addressed separately.

22                  IT IS SO ORDERED.

23

24   Dated: August 12, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
